t c memo united_states tax_court emmanuel i nwachukwu petitioner v commissioner of internal revenue respondent docket no filed date emmanuel i nwachukwu pro_se wendy abkin for respondent memorandum findings_of_fact and opinion parr judge respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure for petitioner's taxable_year - - after concessions the issues for decision are whether petitioner is entitled to claim his son bradley c njoku bradley as a dependent we hold he is not whether petitioner has established entitlement to deductions claimed for medical_expenses claimed on his return we hold he has to the extent set out below whether petitioner is entitled to claim a credit for child care expenses we hold he may to the extent set out below whether petitioner is entitled to deduct expenses he claimed were incurred in searching for a job we hold he is not whether petitioner is liable for the sec_6662 accuracy-related_penalty for the underpayment of income_tax attributable to negligence or disregard of rules or regulations we hold he is findings_of_fact some of the facts have been stipulated and are so found ‘initially respondent disallowed the dependency_exemptions claimed by petitioner for his son and daughter for the year at issue respondent also determined that petitioner had unreported income of dollar_figure and that petitioner was not entitled to head- of-household filing_status at trial respondent conceded the unreported income issue and that petitioner was entitled to head_of_household filing_status and one dependency_exemption for his daughter michelle unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar unless otherwise indicated the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference at the time the petition in this case was filed petitioner resided in san leandro california petitioner has a college degree in finance and was employed as a tax_auditor by the state board_of equalization of california during the year at issue petitioner claimed a dependency_exemption deduction for two children---his son bradley and daughter michelle bradley lived with petitioner until sometime in june after which time he lived with his mother in texas after bradley went to live with his mother petitioner did not provide any financial support for the child on his return petitioner reported that he paid dollar_figure for medical_expenses and dollar_figure for child care for his two children respondent disallowed these deductions for lack of substantiation of the amounts claimed and because petitioner did not establish that he had two dependent_children as a result of an investigation petitioner was terminated from his job at the state board_of equalization sometime during may of upon termination petitioner's briefcase was taken from him for a while and he was not allowed back inside the building after losing his position at the state board_of q4e- equalization petitioner went to nigeria for month during which time he visited relatives and attended one job interview arranged by his cousin because petitioner did not take any business attire with him to nigeria after his arrival petitioner bought a new suit shirt and shoes for the interview petitioner deducted the cost of the trip to nigeria including the cost of the new clothes as a job-search expense petitioner also deducted the costs of trips to los angeles and texas as jjob- search expenses petitioner was not able to find another job and he collected unemployment insurance for the remaining portion of opinion respondent determined that petitioner was not entitled to the deductions he claimed on his return because petitioner did not provide any substantiation for the amounts reported petitioner has no receipts canceled checks or other records to substantiate his claimed deductions however he did proffer a reconstruction of the expenses which he prepared for trial that he asserts supports his claims we begin by noting that as a general_rule respondent's determinations are presumed correct and petitioner bears the burden of proving otherwise see rule a 290_us_111 taxpayers do not have an inherent right to take tax deductions deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any deduction claimed see 308_us_488 292_us_435 this includes the burden of substantiating the amount and purpose of the item claimed see sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs if a taxpayer has established that deductible expenses were incurred but has not established the amount of such expenses we may estimate the amount allowable bearing heavily if we so choose upon the taxpayer whose inexactitude is of his own making see 39_f2d_540 2d cir however there must be evidence in the record that provides a rational basis for our estimate see 85_tc_731 issue personal_exemption petitioner claimed a dependency_exemption for his son bradley on his federal_income_tax return respondent on his pretrial memorandum petitioner referenced the taxpayer_bill_of_rights as applying in this case however the burden_of_proof provisions of sec_7491 do not apply here because the examination in this case began prior to date see irs restructuring and reform act of publaw_105_206 112_stat_726 - - determined that petitioner is not entitled to the dependency_exemption for bradley because petitioner has not substantiated that he had custody of the child for the greater portion of the year in issue sec_151 and c allows a deduction for a dependent as defined in sec_152 a son or a daughter of the taxpayer over half of whose support during the calendar_year is provided for by the taxpayer is a dependent see sec_152 however sec_152 further provides that if a child receives over half of his support during the calendar_year from his parents who live apart at all times during the last months of the calendar_year and if the child is in the custody of one or both of his parents for more than one-half of the calendar_year then the child is treated as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year the regulations provide that in the event of so-called 'split' custody or if neither a decree or agreement establishes custody 'custody' will be deemed to be with the parent who has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs during the year at issue petitioner and the mother of bradley did not reside together however petitioner has not established that he alone or that he and the mother of bradley - together provided over half of the support the child received during the calendar_year furthermore although petitioner reported on his return that bradley lived with him for all months of it is clear from the record that bradley's mother had custody of the child for the majority of the calendar_year therefore we hold that petitioner is not entitled to a dependency_deduction for bradley for the year at issue issue medical_expense_deduction on a schedule a itemized_deductions attached to his return petitioner claimed medical_expenses of dollar_figure after accounting for the sec_213 limitation petitioner claimed a medical_expense_deduction of dollar_figure for in the notice_of_deficiency respondent disallowed the deduction because petitioner did not establish that the amounts were paid_or_incurred during the year at issue at trial petitioner testified that his daughter michelle had asthma and that he paid for two medical devices used to help her condition in addition to prescription drugs medical insurance and the required copayments for doctors' services sec_213 allows a deduction for expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent to the extent that such expenses exceed percent of the adjusted_gross_income the taxpayer must substantiate any deductions --- - claimed under sec_213 by furnishing the name and address of each person to whom payment for medical_expenses was made and the amount and date for each payment see sec_1_213-1 income_tax regs moreover the taxpayer must be prepared to substantiate any claimed deductions by furnishing statements or itemized invoices from the individual or entity to which payment for medical_expenses was made these statements or invoices should indicate the nature of the services rendered and to or for whom rendered see id at trial petitioner testified that he could not remember the name or the cost of the medical devices furthermore petitioner testified that the more expensive of the two devices may have cost as much as dollar_figure however in his reconstruction of costs petitioner represented that the combined cost of the two devices was dollar_figure clearly if the more expensive device was dollar_figure the total cost of both devices must be substantially less than the amount petitioner represented he paid in his reconstruction petitioner had no receipt or other evidence to substantiate the date of purchase or cost of either device he testified that he had no receipt for the more expensive device because it was actually purchased by someone else who was able to buy it ata discount petitioner did not call that person as a witness to testify as to the details of the transaction we cannot assume --- - the testimony of absent witnesses would have been favorable to petitioner rather the normal inference is that it would have been unfavorable see 47_tc_92 affd 392_f2d_409 5th cir 6_tc_1158 affd 162_f2d_513 10th cir under these circumstances we cannot find that petitioner expended the claimed amounts for medical devices during the year at issue in his reconstruction of costs petitioner represented that he paid dollar_figure for prescription medicine during although this amount is substantial and although petitioner testified at trial that his daughter continued to suffer from asthma petitioner could not remember the names of the drugs that his daughter was prescribed the only credible_evidence petitioner produced at trial to substantiate his claim that he paid for medical_care was a computer printout of his financial history from the clinic where he took michelle for treatment the printout has columns for the date patient's name payment history diagnosis and cost of the service petitioner testified that he began taking michelle to the clinic in early however the printout shows that as of date michelle was a new patient with no previous history the printout also shows that except for dollar_figure paid_by -- - petitioner insurance paid for the cost of the medical_care provided by the clinic during the printout is corroborating evidence that petitioner had medical insurance and that he incurred some expense for medical_care during the year at issue accordingly on the basis of the record presented and using our best estimate we find that petitioner is entitled to claim medical_expenses of dollar_figure see cohan v commissioner supra this expense is allowable as a deduction to the extent that it exceeds percent of petitioner's adjusted_gross_income issue child care expenses pursuant to sec_21 petitioner reported child and dependent care expenses of dollar_figure for two children and claimed a credit of dollar_figure respondent disallowed the credit because petitioner did not substantiate that the amounts were paid or that petitioner had qualifying children sec_21 generally provides an allowance for a credit against the tax to any individual taxpayer who maintains a household that includes as a member one or more qualifying individuals and who incurs employment-related_expense see turay v commissioner tcmemo_1999_315 hopkins v commissioner tcmemo_1992_326 the term qualifying_individual under sec_21 includes a dependent of the taxpayer under the age of with respect to whom the taxpayer is entitled to a dependency_exemption deduction under sec_15l1 c the allowable credit under sec_21 generally is based upon employment--related expenses that are incurred to enable the taxpayer to be gainfully_employed including expenses_incurred for the care of a qualifying_individual other provisions and conditions of the credit are not pertinent here we have concluded that petitioner is not entitled to a dependency_exemption deduction pursuant to sec_151 for bradley therefore bradley is not a qualifying_individual respondent has conceded that michelle is a qualifying_individual however respondent has determined that petitioner is not entitled to the credit because he has not substantiated that he paid the amounts claimed for child care on his return petitioner reported that he paid child care to one child_care_facility crib to crayon and to two individuals who occasionally babysat his child petitioner produced no canceled checks receipts or other records to substantiate his claimed expense at trial petitioner estimated that during the year at issue he paid dollar_figure per month for child care for michelle we think it unlikely that petitioner could have held a job from january until some time in may without incurring some expense for the care of his daughter petitioner however was not employed after date the court cannot conclude that child -- care expenses were incurred while petitioner was not employed see collins v commissioner tcmemo_1997_129 accordingly we find that petitioner expended dollar_figure for child care during see cohan v commissioner supra the amount of the sec_21 credit allowable for this expense must be determined by the parties in their rule calculations issue job-search expenses petitioner claimed a schedule a deduction for job-search expenses of dollar_figure petitioner testified that he searched in nigeria los angeles and texas for a job in either banking or accounting sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business such deductible expenses include those incurred in searching for new employment in the employee's same trade_or_business see 58_tc_219 54_tc_374 petitioner bears the burden of proving that the expenses were of a business nature rather than personal and that the expenses were ordinary and necessary see rule a welch v helvering supra with respect to petitioner' sec_1l-month trip to nigeria petitioner did not present any documentation or detailed testimony concerning the specific job-search activities in which he engaged during his trip although we believe that petitioner did engage in some job-search activities there were personal reasons for him to be in nigeria the record shows that except for one interview and the delivery of one resume petitioner spent the month visiting his cousin furthermore the fact that petitioner went to nigeria without the business attire he required for a job interview and without first speaking personally with the prospective employer leads us to believe that the purpose of the trip was not to search for a job these facts together with the fact that the time spent on job-search activities was minimal support a conclusion that the portion of the expenses that could be allocated to any job-search activities would be minimal at best accordingly petitioner is not entitled to a deduction for expenses associated with this trip with respect to petitioner's claims for the expenses of the job searches in los angeles and texas petitioner did not have any records receipts canceled checks or any other documentation to substantiate the expenditures nor could he remember whether certain amounts he listed in his reconstruction were expended during his trip to los angeles or during his trip to texas moreover petitioner was unable to provide any details of where he stayed or the name of the firms with which he interviewed finally petitioner claimed he expended dollar_figure on miscellaneous items related to his job search however he could not remember what these items were on the basis of these facts we find that petitioner has not met his burden of proving that he expended the amount he claimed as a job-search expense respondent is sustained on this issue issue accuracy-related_penalty finally we must decide whether petitioner is liable for the accuracy-related_penalty under sec_6662 sec_6662 imposes a penalty equal to percent of the portion of the underpayment that is attributable to negligence or disregard of rules or regulations see sec_6662 and b for purposes of this section the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws a failure to exercise ordinary and reasonable care in the preparation of a tax_return and a failure to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs negligence is defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see zmuda v commissioner f 2d 9th cir affg 79_tc_714 85_tc_934 the term disregard includes any careless reckless or intentional disregard of the rules or regulations see sec_6662 just as with respondent's deficiency determination his -- - determination of negligence or intentional disregard of rules or regulations is presumptively correct with the burden_of_proof to the contrary on petitioner see neely v commissioner supra petitioner bears the burden of proving that respondent's determinations are erroneous see rule a 79_tc_846 petitioner claimed numerous deductions which for the most part were contrary to the regulations or were without substantiation furthermore petitioner's story of why he has no records or other documentation to substantiate the claimed deductions is not credible for instance petitioner testified that he was preparing his tax returns while at work for the state of california board_of equalization and the records substantiating his medical and job- search expenses were in his briefcase that was confiscated when he was terminated from employment to the extent that any medical and job-search expenses may have been incurred they would have been incurred after may and the records would not have existed at the time the briefcase was confiscated furthermore even if other records had been in the briefcase they were not permanently unavailable to petitioner as he testified that the briefcase was later returned to him finally we question petitioner's story that he was preparing his tax returns for in may of that year -- - petitioner was employed as a tax_auditor for the state of california and had a college degree in finance therefore petitioner is aware or should be aware of the importance of maintaining adequate_records and documenting expenditures considering all the facts we find petitioner was negligent and disregarded rules and regulations in preparing his return thus we sustain respondent's determination that petitioner is liable for the accuracy-related_penalty on the amount of the underpayment for to reflect the foregoing decision will be entered under rule
